Concurring in the Result.
Hunter, J.
The order of transfer of this cause from the Supreme Court to the' Appellate Court states in part as follows:
"This Court . . : finds that the jurisdiction of this appeal is. not in the Supreme Court but in the Appellate Court of the State of Indiana.”
*124It'should be noted therefore that the Supreme Court has not discussed in any direct manner the question of the constitutionality of ch. 238 of the Acts of the Indiana General Assembly of 1963.
It would seem that in the main opinion this court has directly assumed or inferred the validity of the statute in question for the reason that the opinion affirms the judgment of the trial court solely on the basis' of said statute. It is not necessary for this court to apply the statute to the facts in this case and indeed the statute should not be applied.*
It is my opinion that there is a serious question of laches of the appellants presented by this appeal and the time to have questioned the legality and the propriety of the creation of the school districts and the election of the board'members respective thereof was at sometime prior to the Primary Election which was held on May 8, 1962. No action was taken to enjoin the holding- of said election and it wasn’t until approximately nine (9) months after said election and after the elected school board had decided that a building program was necessary in the Metropolitan School District of Shakamak that an action was brought by the appellants to enjoin the elected board members from engaging in the acts, necessary for the construction of a new school building. "It has been held by the Supreme Court of Indiana that:
“The doing by public officers of official acts apparently necessary to keep the schools in operation may not be enjoined by those who have failed to be diligent and vigilant.” Gibson v. Searcy (1922), 192 Ind. 515, 523, 137 N. E. 182, 185. See also State ex rel. Harris, etc. v. Mutsch*125ler, et al. (1953), 232 Ind. 580, 588, 115 N. E. 2d 206.
I therefore would affirm the judgment of the trial court on the principle that the appellants were guilty of laches in the pursuance of their remedy.
Note. — Reported in 205 N. E. 2d 559.

Ch. 238 was approved March 12, 1963. The instant action was commenced- February 20, 1963. The Act attempts to preclude ahy action such as this commenced after February 1, 1963, which date was forty (40) days before the effective date of the Act.